PER CURIAM
Timothy Portell III ("Appellant") appeals from the trial court's judgment following a bench trial convicting him of assault in the second degree. Appellant was sentenced to seven years' imprisonment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
*931The judgment is affirmed pursuant to Rule 30.25(b).